            Case 2:20-cv-01430-CCW Document 46 Filed 12/23/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATHLEEN WRIGHT CROFT and                            Civil Action No: 2:20-cv-1430
SAMUEL E. CROFT, JR.,

                            Plaintiffs,

       v.

DONEGAL TOWNSHIP, RICHARD
FIDLER, TAMMI IAMS, RICHARD
MARTIN and LANE TURTURICE,                           JURY TRIAL DEMANDED

                           Defendants.


                                            ORDER

        WHEREAS, in the above-captioned civil action (the “Litigation”), Plaintiffs have

asserted claims and sought information in discovery implicating or potentially implicating

communications between the Township Solicitor (Defendant Lane Turturice) and the Township

Supervisors or other Township officials which involve the provision of legal advice in Defendant

Turturice’s role as legal counsel to the Township, documents containing the protected work

product of the Township’s legal counsel, and other documents relating to legal matters,

personnel matters, and/or pending contract negotiations;

        WHEREAS, the Township has not waived the attorney-client privilege it holds with

respect to communications between Solicitor Turturice, any prior Solicitor, or other legal

representative and the Township Supervisors or other Township officials or employees;

        WHEREAS, Defendants, which include the Township itself, have concerns regarding

attorney-client privileged communications, attorney work product, or other confidential matter

improperly being made public; and




4816578.1
         Case 2:20-cv-01430-CCW Document 46 Filed 12/23/20 Page 2 of 6




       WHEREAS, Defendants acknowledge that Plaintiff Kathleen Wright Croft, in her

capacity as a Township Supervisor, may have a right to view privileged and/or otherwise

confidential communications and documents, but maintain that disclosure to the public of any

such privileged or confidential communications and documents and/or their substance would

violate the Township’s attorney-client privilege or disclose protected work product;

       IT IS HEREBY ORDERED THAT:

       1.      Based upon the Township’s good faith belief that information and/or documents

sought by Plaintiff in the course of discovery includes or is likely to include privileged and

confidential matter, the parties may designate any documents containing such matter as

confidential (“Confidential Information”). Such Confidential Information and all copies thereof

shall be treated as confidential by the parties, subject to the other provisions of this Order. A

document and the information it contains may be designated as Confidential Information if it is

protected by the attorney-client privilege and/or is otherwise not publicly discoverable or

available, including but not limited to documents and information containing or reflecting

communications between the Township’s legal counsel and Township officials or employees, or

relating to legal proceedings to which the Township is a party, contract negotiations to which the

Township is a party, and/or personnel matters involving Township employees.

       2.      The Confidential Information shall be used solely in connection with the

Litigation and for no other purpose.         Access to information or documents designated

Confidential Information shall be restricted solely to the following persons:

               (a)    The parties to the Litigation;

               (b)    The attorneys for the parties in this action and their legal, paralegal, and
                      clerical assistants;



                                                 2
         Case 2:20-cv-01430-CCW Document 46 Filed 12/23/20 Page 3 of 6




               (c)     The court, court personnel, and court reporters as required in the course of
                       a deposition or court proceeding;

               (d)     Any person called or to be called as a witness at a deposition or the trial in
                       this action (but only in the course of the witness’s testimony, such
                       documents not to be retained by the witness);

               (e)     Any experts or consultants retained by the parties or their legal counsel,
                       together with such experts’ or consultants’ clerical assistants; and

               (f)     The attorneys for any nonparties who may testify at trial or deposition in
                       this action by either agreement, subpoena or an order of the Court, and
                       their legal, paralegal, and clerical employees (but only in the course of the
                       witness’s testimony, such documents not to be retained by counsel for
                       such nonparties).

       3.      Before the Confidential Information is disclosed to any person under Paragraphs

2(d), (e) or (f) of this Order, each such person shall be given a copy of this Order and shall

execute a copy of the form attached hereto as Exhibit “A” (“Confidentiality Agreement”). All

such executed Confidentiality Agreements shall be retained by the party disclosing Confidential

Information to such person.      Any party or non-party may be shown its own Confidential

Information, including Confidential Information such party or non-party created or previously

received, without execution of a Confidentiality Agreement. Confidential Information may be

disclosed to such persons only to the extent reasonably necessary to enable the person to assist in

the prosecution or defense of the Litigation.

       4.      To designate the material as Confidential Information, the parties shall, at or

about the time of production, stamp the materials with the designation “Confidential” or some

substantially similar designation.

       5.      At the time of a deposition or within thirty (30) days after receipt of a deposition

transcript, a party shall designate as Confidential Information the specific portions of the

                                                 3
         Case 2:20-cv-01430-CCW Document 46 Filed 12/23/20 Page 4 of 6




transcript containing or referencing the Confidential Information. The designation shall be made

on the record or in writing, setting forth the designated page numbers and lines from the

deposition transcript, and shall be served upon all counsel. All transcripts will be treated as

being designated Confidential Information for the thirty (30) day period following each

deposition, or for such longer time frame as the parties may agree in writing and/or as the Court

may rule. Any portions of the transcript designated “Confidential” shall thereafter be treated as

Confidential Information in accordance with this Order.

       6.      If any party disagrees with the designation of any Confidential Information, such

party shall provide to the designating party written notice of its disagreement with the

designation. The parties shall first try to dispose of such dispute in good faith on an informal

basis. If the dispute cannot be resolved, the party challenging the designation may request

appropriate relief from the Court. A document, thing or information designated as Confidential

Information shall be treated as so designated unless and until the Court directs otherwise or the

designation is voluntarily withdrawn by the producing party.

       7.      All parties to this Order and those non-parties to whom the Confidential

Information is disclosed hereby agree to the restrictions imposed by this Order and to submit his

or her person to the jurisdiction of the Court for the limited purpose of securing compliance with

the terms of this Order.

       8.      Counsel for any party, person, or entity who obtains or gains access to the

Confidential Information -- whether directly or indirectly, by viewing the materials or by

learning of their contents by oral disclosure or any other means -- shall maintain, possess, and

control such Confidential Information in a manner such that it is not accessible to individuals not

bound by this Order. Such counsel, party, person, or entity shall not, in any way, communicate

                                                4
         Case 2:20-cv-01430-CCW Document 46 Filed 12/23/20 Page 5 of 6




such Confidential Information to persons or entities not authorized to have access to such

Confidential Information.

       9.      Materials designated "Confidential," and all information they contain, may be

discussed or referred to in pleadings, motions, affidavits, briefs or other papers filed with the

Court, or attached as exhibits to them, provided that such "Confidential" materials and

information, and any portion of any paper filed with the Court that discusses or refers to them or

their content, are stamped "Confidential" and separately filed under seal with the Court in

compliance with the Court’s policies and procedures for the submission of documents under seal.

See, https://www.pawd.uscourts.gov/sites/pawd/files/ECFPolProcAmended122016.pdf -- at ¶ 8.

       10.     Nothing herein shall be construed to be an admission of relevance or to affect in

any way the admissibility of any documents, testimony, or other evidence in this action. This

Order is without prejudice to the right of any party to bring before the Court at any time the

question of whether any particular information is or is not discoverable or admissible in this case

and such right is expressly reserved.

       11.     This Order shall survive any settlement, award, judgment or other disposition or

conclusion of this action, and this Court shall retain continuing jurisdiction in order to enforce

the terms of this Order. Not more than forty five (45) days after the final termination, whether

by final judgment or settlement, including the expiration of any time for appeal:

               (a)    Litigation counsel for each party, and each party, person or entity who
                      obtained Confidential Information subject to this Order, shall immediately
                      destroy all such Confidential Information in its possession, custody or
                      subject to its control, except that all such material constituting the work
                      product of litigation counsel may, in the alternative, be maintained by such
                      counsel in its possession subject to this Order; and




                                                5
Case 2:20-cv-01430-CCW Document 46 Filed 12/23/20 Page 6 of 6




    (b)   Subject to the terms of this Order, the parties and their counsel may retain
          copies of briefs and other papers filed with the Court which contain or
          constitute such Confidential Information. Any such briefs and other
          papers shall continue to be treated pursuant to the terms of this Order.



                        IT IS SO ORDERED.


                                By the Court:



                                _/s/ Christy Criswell Wiegand_______________, J.




                                   6
